DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 13 July 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
4.  Claims 21-60 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 02 May 2022, 16 May 2022 and 13 July 2022.
Allowable Subject Matter
6.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from dependent claim 15 in to independent claim 1.  Since independent claim 1 contains allowable subject matter the application has been allowed.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Pawar et al US 2017/0331815 A1 directed to providing VPN and identity based authentication to cloud-based services [abstract].
B.  Atkins et al US 2006/0021010 A1 directed to federated identity brokering [abstract].
C.  Brannon US 2017/0126661 A1 directed to facilitating multi-factor authentication for client applications that are configured to use single sign-on technology [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492